          Case 1:17-cv-11011-GAO Document 230 Filed 12/17/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


                                                     )
ANDREW MOBUS,                                        )
                                                     )
                       Plaintiff,                    )
                                                     )
                v.                                   )       Civil Action No. 17-11011-GAO
                                                     )
BARD COLLEGE,                                        )
                                                     )
                       Defendant.                    )
                                                     )

                PLAINTIFF’S NOTICE OF SUBSTITUTION OF COUNSEL

         The Clerk will please note the following:

         1. Lauren J. Coppola, Devon H. M. Villarreal, Peter N. Foundas, Timothy D. Wenger,

and Robins Kaplan LLP withdraw their appearance as counsel for plaintiff.

         2. Robert D. Piliero (pro hac vice) and Piliero & Associates PLLC withdraw their

appearance as counsel for plaintiff. Lisa A. Frey (pro hac vice) remains as counsel for plaintiff.

The Clerk will please note the new address and contact information for Attorney Frey as set forth

below.

         3. Martin J. Desmery (BBO #550133) withdraws his appearance as counsel for plaintiff.

         4. Matthew J. Iverson (BBO #653880) and DLA Piper LLP (US) enter their appearance

as counsel for plaintiff. In addition, filed herewith are motions pro hac vice for Charles B. Wayne

and Brian J. Young, also of DLA Piper LLP (US).
      Case 1:17-cv-11011-GAO Document 230 Filed 12/17/20 Page 2 of 3




                                   Respectfully submitted,

                                   Andrew Mobus

ROBINS KAPLAN LLP                  By his attorneys,

/s/ Lauren J. Coppola              /s/ Lisa A. Frey
Lauren J. Coppola (BBO #666211)    Lisa A. Frey (pro hac vice)
Timothy D. Wenger (BBO #674087)    50 Old Main Road, #1857
800 Boylston Street, Suite 2500    Quogue, NY 11959
Boston, MA 02199                   (917) 565-1066
(617) 267-2300                     lisaxfrey@gmail.com
lcoppola@robinskaplan.com
twenger@robinskaplan.com
                                   DLA PIPER LLP (US)
/s/ Robert D. Piliero
Robert D. Piliero (pro hac vice)   /s/ Matthew J. Iverson
Piliero & Associates, PLLC         Matthew J. Iverson (BBO # 653880)
444 Madison Avenue, Fourth Floor   33 Arch Street, 26th Floor
New York, NY 10022                 Boston, MA 02110
(646) 854-1273                     (617) 406-6000
piliero@pilierolaw.com             (617) 406-6100 (fax)
                                   matthew.iverson@dlapiper.com


/s/ Martin P. Desmery              /s/ Charles B. Wayne
Martin P. Desmery (BBO #550133)    Charles B. Wayne (pro hac vice pending)
Desmery Law                        Brian J. Young (pro hac vice pending)
988 Blvd. of the Arts, #1417       500 8th Street, N.W.
Sarasota, FL 34236                 Washington, D.C. 20004
(781) 799-9354                     (202) 799-4253
mdesmery@desmerylaw.com            (202) 799-5253 (fax)
                                   charles.wayne@dlapiper.com
                                   brian.young@dlapiper.com




                                    2
        Case 1:17-cv-11011-GAO Document 230 Filed 12/17/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of December, 2020, a copy of the foregoing was filed

using the CM/ECF system, which will then send notification of such filing to all counsel of record.

                                             /s/ Matthew J. Iverson
                                             Matthew J. Iverson
